Case 20-30048-KLP        Doc 30    Filed 05/15/20 Entered 05/15/20 15:33:16             Desc Main
                                   Document     Page 1 of 9



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


IN RE:                                        )
                                              )
JAMES HENRY HAWKINS                           )       Case No. 20-30048-KLP
                                              )       Chapter 13
                                              )       Trustee: Carl M. Bates
                       Debtor                 )


                          NOTICE OF APPLICATION BY
              KANE & PAPA, P.C. FOR SUPPLEMENTAL COMPENSATION

Kane & Papa, P.C., counsel for the above debtor has filed a Supplemental Application for
Allowance of Compensation pursuant to 11 U.S.C. §§ 330(a) and 503(b)(2) and Federal Rules of
Bankruptcy Procedure 2016.

Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
to consult one.)

If you do not want the court to grant the relief sought in the application, or if you want the court
to consider your views on the application, then, within fourteen (14) days from the date of this
Notice you or your attorney must:

               File with the court, at the address shown below, a written request for a hearing [or
                written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                request for a hearing (or response) to the court for filing, you must mail it early
                enough so the court will receive it on or before the date stated above, to:

                       Clerk of Court
                       United States Bankruptcy Court
                       701 East Broad Street, Suite 4000
                       Richmond, VA 23219

         You must also mail a copy to:

                       James E. Kane, Esquire
                       KANE & PAPA, P.C.
                       P.O. Box 508
                       Richmond, Virginia 23218-0508
Case 20-30048-KLP       Doc 30    Filed 05/15/20 Entered 05/15/20 15:33:16            Desc Main
                                  Document     Page 2 of 9




              Attend the hearing scheduled for June 3, 2020 at 10:00 a.m. at 701 East Broad
               Street, Room 5100, Richmond, VA 23219. If no timely response has been
               filed, the Court may grant the relief sought in the application without a hearing.

If you or your attorney do not take these steps, the Court may decide that you do not oppose the
relief sought in the Application and may enter an Order granting relief sought in the application,
and may enter an Order granting that relief without a hearing.


Dated: May 15, 2020                          KANE & PAPA P.C.


                                             By: /s/ James E. Kane
                                             James E. Kane (VSB #30081)
                                             KANE & PAPA, P.C.
                                             P.O. Box 508
                                             Richmond, VA 23218-0508
                                             (804) 225-9500 (phone)
                                             (804) 225-9598 (fax)
                                             Counsel for Debtor


                                CERTIFICATE OF SERVICE

        I certify that on May 15, 2020, I have transmitted a true copy of the foregoing document
electronically through the court’s CM/ECF system or by mail to the debtor, chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, and to all necessary parties as listed on the matrix attached herewith.


                                             /s/ James E. Kane
                                             James E. Kane
                                             Counsel for Debtor




                                                2
Case 20-30048-KLP        Doc 30   Filed 05/15/20 Entered 05/15/20 15:33:16           Desc Main
                                  Document     Page 3 of 9



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


IN RE:                                      )
                                            )
JAMES HENRY HAWKINS                         )       Case No. 20-30048-KLP
                                            )       Chapter 13
                                            )       Trustee: Suzanne E. Wade
                       Debtor               )


                          APPLICATION BY KANE & PAPA, P.C.
                         FOR SUPPLEMENTAL COMPENSATION

       COMES NOW, Kane & Papa P.C., counsel for debtor, and pursuant to 11 U.S.C.
§§ 330(a), 331(b)(2), and 503(b)(2) and Federal Rules of Bankruptcy Procedure 2016,
respectfully applies to the Honorable Court for approval and payment of supplemental fees in the
amount of $1,754.50 which includes attorney fees of $1,754.00 and costs of $4.50.

   1. The period covered by this application is for additional work not included in the initial
      “no-look” fees through the date of this Application.

   2. Fees in the amount of $5,434.00 have either been previously paid by the debtor or
      approved for payment through the Chapter 13 Plan.

   3. James E. Kane was admitted to practice law in 1989 and has been practicing for 30 years.
      The hourly rate charged by James E. Kane is $350.00 per hour for attorney time.

   4. Pursuant to Bankruptcy Rule 2016(b), a Disclosure of Compensation of Attorney for
      Debtor(s) has been filed in this case and Notice of Filing of Rule 2016-1 Disclosure of
      Compensation was served on the Debtor and the Standing Trustee pursuant to LBR 2016.
      No objection to the compensation requested in the Disclosure Statement has been filed by
      either the Standing Trustee or the Debtor.


James E. Kane (VSB #30081)
KANE & PAPA, P.C.
P.O. Box 508
Richmond, VA 23218-0508
(804) 225-9500 (phone)
(804) 225-9598 (fax)
Counsel for Debtor




                                                3
Case 20-30048-KLP      Doc 30    Filed 05/15/20 Entered 05/15/20 15:33:16           Desc Main
                                 Document     Page 4 of 9



   5. Supplemental Compensation is requested for time and costs related to the following
      services:

      Professional services rendered to the debtor in connection with the preparation and
      filing of an Adversary Proceeding to Determine Validity, Extent and Priority of
      Lien pursuant to 11 U.S.C. § 506(a) filed on January 20, 2020, resulting in a
      judgments in favor of Debtor entered by the Court on April 1, 2020 and May 12,
      2020.

   6. Charges have not been included for the preparation and cost for noticing of the fee
      application and any court appearances related to the application. An itemized statement
      of services and fees is attached hereto as Exhibit “A” and is incorporated herein by this
      reference.

   7. James E. Kane has reviewed the Debtor’s budget and believes that the Chapter 13 Plan
      provides sufficient reserves or may be extended in time so that payments requested herein
      may be made without prejudice to any creditor. Upon information and belief, payment of
      the requested compensation will not reduce the dividend to unsecured creditors as
      provided in the most recently confirmed Chapter 13 Plan.

WHEREFORE, Kane & Papa P.C., respectfully requests this Honorable Court to approve
supplemental fees in the amount of $1,754.50 to be paid through the Chapter 13 plan as an
administrative expense claim pursuant to 11 U.S.C. 503.

                                           Respectfully submitted,

                                           KANE & PAPA P.C.


                                    By:    /s/ James E. Kane
                                           James E. Kane (VSB #30081)
                                           KANE & PAPA, P.C.
                                           P.O. Box 508
                                           Richmond, VA 23218-0508
                                           (804) 225-9500 (phone)
                                           (804) 225-9598 (fax)
                                           Counsel for Debtor




                                              4
Case 20-30048-KLP       Doc 30    Filed 05/15/20 Entered 05/15/20 15:33:16           Desc Main
                                  Document     Page 5 of 9




                               CERTIFICATE OF SERVICE

        I certify that on May 15, 2020, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the debtors, chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, and to all necessary parties, as listed on the matrix attached herewith.


                                                   /s/ James E. Kane
                                                   James E. Kane
                                                   Counsel for Debtor




                                               5
          Case 20-30048-KLP        Doc 30     Filed 05/15/20 Entered 05/15/20 15:33:16
                                                                               EXHIBIT A Desc Main
                                              Document     Page 6 of 9
                              Kane & Papa, P.C.
                              PO BOX 508
                              RICHMOND, VA 23218 US
                              804-225-9500
                              jkane@kaneandpapa.com

INVOICE
BILL TO                                                                      INVOICE #   5998
James Hawkins                                                                    DATE    05/15/2020
6819 Silliman Drive                                                          DUE DATE    06/01/2020
Chesterfield, VA 23832                                                          TERMS    Due on receipt




DATE          ACTIVITY                                              QTY     RATE                      AMOUNT

01/20/2020    Consulting:Legal                                      1.10   350.00                         385.00
              Review property valuation on 6819
              Silliman Drive, Chesterfield, VA from,
              tax assessment; review first and second
              DOTs and, balances with U.S. National
              Bank/Select Portfolio Servicing, Inc.;
              review judgment and lien by Western
              Development, LLC; review judgment
              and lien by Joseph Jenkins, Jr. Funeral
              Home, Inc.
01/20/2020    Consulting:Legal                                      1.30   350.00                         455.00
              Prepare Complaint against Western
              Development, LLC and Joseph Jenkins,
              Jr. Funeral Home, Inc. and file with the
              Court
01/22/2020    Consulting:Legal                                      0.30   350.00                         105.00
              Review Summons and serve Summons
              and Complaint on Western
              Development, LLC and Joseph Jenkins,
              Jr. Funeral Home, Inc. and and file
              certificate of service
              and file with court
01/22/2020    Postage and Delivery                                           2.50                           2.50
              Postage and Copy Charges
03/23/2020    Consulting:Legal                                      0.20   350.00                          70.00
              Review Motion of Western Development
              to Extend Time to File Answer; review
              Answer of Western Development
03/27/2020    Consulting:Legal                                      0.50   350.00                         175.00
              Negotiate settlement with counsel for
              Western Development; review Consent
              Order prepared by counsel for Western
              Development, LLC and approve the
              same
03/31/2020    Consulting:Legal                                      1.20   350.00                         420.00
         Case 20-30048-KLP               Doc 30       Filed 05/15/20 Entered 05/15/20 15:33:16   Desc Main
                                                      Document     Page 7 of 9
DATE             ACTIVITY                                                     QTY     RATE               AMOUNT

                 Prepare Motion for Entry of Default and
                 Default Judgment against Joseph
                 Jenkins, Jr. Funeral Home, Inc. and file
                 with the Court and serve on defendant
03/31/2020       Postage and Delivery                                                                          2.00
                 Postage and Copy Charges
05/08/2020       Consulting:Legal                                             0.40   350.00                  140.00
                 Prepare Order Granting Default
                 Judgment against Joseph Jenkins, Jr.
                 Funeral Home, Inc. and submit to Court
                 for entry


                                                                      BALANCE DUE
Hawkins v. Western Development, LLC and Joseph Jenkins, Jr. Funeral
Home, Inc.
                                                                                                    $1,754.50
               Case 20-30048-KLP             Doc 30       Filed 05/15/20           Entered 05/15/20 15:33:16            Desc Main
Label Matrix for local noticing                      U.S. Document
                                                          Bank, N.A., successor trustee
                                                                             Page       to 9LaSall
                                                                                     8 of                 UST smg Richmond
0422-3                                               c/o Shapiro & Brown, LLP.                            Office of the U. S. Trustee
Case 20-30048-KLP                                    501 Independence Parkway                             701 East Broad St., Suite 4304
Eastern District of Virginia                         Suite 203                                            Richmond, VA 23219-1849
Richmond                                             Chesapeake, Va 23320-5174
Fri May 15 15:29:56 EDT 2020
United States Bankruptcy Court                       Ballato Law Firm                                     Credit Acceptance
701 East Broad Street                                3721 Westerre Parkway                                25505 West 12 Mile Rd
Richmond, VA 23219-1888                              Suite A                                              Suite 3000
                                                     Henrico, VA 23233-1332                               Southfield, MI 48034-8331


(p)JEFFERSON CAPITAL SYSTEMS LLC                     Joseph Jenkins Funeral Home                          Mrs. Haeja O. Namkoong
PO BOX 7999                                          2011 Grayland Ave                                    8651 Nesslewood Rd
SAINT CLOUD MN 56302-7999                            Richmond, VA 23220-5807                              Henrico, VA 23229-3170



Select Portfolio Servicing, Inc                      Select Portfolio Servicing, Inc.                     T Mobile/T-Mobile USA Inc
Attn: Bankruptcy                                     P.O. Box 65250                                       by American InfoSource as agent
Po Box 65250                                         Salt Lake City, UT 84165-0250                        4515 N Santa Fe Ave
Salt Lake City, UT 84165-0250                                                                             Oklahoma City, OK 73118-7901


Verizon                                              Verizon                                              WESTERN DEVELOPMENT, LLC
P.O. Box 660720                                      by American InfoSource as agent                      GOODWIN-JONES & PRICE, PC
Dallas, TX 75266-0720                                4515 N Santa Fe Ave                                  20 S. AUBURN AVE.
                                                     Oklahoma City, OK 73118-7901                         RICHMOND, VA 23221-2910


Western Development, LLC                             Westviewfnsv                                         James E. Kane
3610 South Place                                     1068 Temple Ave                                      Kane & Papa, PC
Alexandria, VA 22309-2201                            Colonial Heights, VA 23834-2981                      1313 East Cary Street
                                                                                                          P.O. Box 508
                                                                                                          Richmond, VA 23218-0508

James Henry Hawkins                                  John P. Fitzgerald, III                              Suzanne E. Wade
6819 Silliman Drive                                  Office of the US Trustee - Region 4 -R               341 Dial 877-996-8484 Code 2385911
Chesterfield, VA 23832-8340                          701 E. Broad Street, Ste. 4304                       7202 Glen Forest Drive, Ste. 202
                                                     Richmond, VA 23219-1849                              Richmond, VA 23226-3770




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Jefferson Capital Systems LLC
Po Box 7999
Saint Cloud Mn 56302-9617




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
              Case 20-30048-KLP   Doc 30   Filed 05/15/20      Entered 05/15/20 15:33:16      Desc Main
(u)Mrs. Lee                           (d)Western Development, Page
                                           Document           LLC  9 of 9       End of Label Matrix
                                      3610 South Place                          Mailable recipients   20
                                      Alexandria, VA 22309-2201                 Bypassed recipients    2
                                                                                Total                 22
